DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s election filed on 11/15/22.

Election/Restrictions
Applicant’s election without traverse of species 1, figs 1a and 1b in the reply filed on 11/15/22 is acknowledged.
Applicant recites that claims 1-11 and 13 reads on the elected species.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the interlocking between the locking pin and the flexible element, see 112 2nd paragraph below, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 requires that the locking pin and the flexible linkage are coupled by means of an interlocking assembly. The specification defines element 130 as this interlocking assembly. 
However, as seen in the drawings (even non elected species), it is unclear what is claimed here, since the drawings shows the locking pin 128 and the flexible linkage 114 are a one piece member. There is no showing of two elements interlocked. A broad interpretation will be given. Correction and explanation are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 8,182,000 to Mitchell et al (Mitchell) in view of FR 2817897 to Vuillemin et al (Vuillemin) and EP 189531 to Cira et al (Cira).

    PNG
    media_image1.png
    709
    1452
    media_image1.png
    Greyscale

Mitchell discloses a flexible actuation assembly that comprises a flexible linkage. The flexible linkage includes at least one primary element (52 or 56) coupled to at least one locking pin (48 or 50). The flexible linkage is coupled to an actuator (32).
The flexible linkage is configured to retract the at least one locking pin from a locking position when a load applied to the actuator is translated through the flexible linkage.
The flexible linkage being fabricated from a material with a spring force able to return the at least one locking pin to the lock position when the load is removed from the actuator.
The flexible linkage further includes at least one auxiliary element (46 or 56).
Wherein, one or more of the at least one primary element or the at least one auxiliary element forms an open geometry (I-shaped), at least one dimension of the open geometry configured to change when the load is translated through the flexible linkage. 

First, Mitchell fails to disclose that the primary element is coupled to the locking pin by means of an interlocking assembly. Mitchell discloses that the locking pin and the primary element are a one-piece member.

    PNG
    media_image2.png
    678
    1821
    media_image2.png
    Greyscale

Vuillemin teaches that it is well known in the art to provide a locking pin (14) and a flexible element (20) as separate elements connected together by means of an interlocking assembly (74). The interlocking assembly has one component in the flexible element and another component on the locking pin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the flexible element and locking pin described by Mitchell as separate element connected together, as taught by Vuillemin, in order to aid in the replacement of one of the elements, instead of replacing the whole assembly.
Applicant is reminded that separate elements fastened together, in place of a one-piece element, is a design consideration within the skill of the art.  

Second, Mitchell fails to disclose that the assembly is used on an aircraft component that includes an aircraft seat pan that moves between upright and recline positions based on the retraction of the locking pin.
First, the invention is drawn to a flexible actuation assembly. The aircraft component is considered as intended use of the assembly.
Applicant is reminded that a recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus, which differentiates it from a prior art reference disclosing the structural limitations of the claim.  

    PNG
    media_image3.png
    653
    688
    media_image3.png
    Greyscale

Second, even if argued, Cira teaches that it is known in the art to provide a similar assembly, that comprises an actuator (14) to operate a flexible element (19) to operate a locking pin (12 or 13) to move the seat position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly described by Mitchell in an aircraft component, as taught by Cira, in order to provide an assembly without the use of springs.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 8,182,000 to Mitchell et al (Mitchell) in view of FR 2817897 to Vuillemin et al (Vuillemin) and further in view of DE 102009031686 to Axelsson et al (Axelsson).
Mitchell, as modified by Vuillemin, fails to disclose that the flexible linkage and the actuator are coupled by a coupling joint. Mitchell discloses that the flexible element comprises a coupling surface (42) in contact with an extension linkage (41).

    PNG
    media_image4.png
    593
    868
    media_image4.png
    Greyscale

Axelsson teaches that it is well known in the art to provide coupling joint connection between an actuator (2) and a flexible element (3 or 4). The coupling joint includes an extension linkage (24 or 25) coupled to the actuator, an extension linkage paddle of the extension linkage (body of 24 or 25) and a flexible linkage “paddle” of the flexible linkage (28 or 29), the extension linkage paddle being coupled to the flexible linkage paddle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the connection between the actuator and the flexible element described by Mitchell, as modified by Vuillemin, with a coupling joint, as taught by Axelsson, in order to provide a engagement between the flexible element and the actuator.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 8,182,000 to Mitchell et al (Mitchell) in view of FR 2817897 to Vuillemin et al (Vuillemin) and further in view of US Pat No 6,572,2005 to Tagawa.
Mitchell, as modified by Vuillemin, fails to disclose that the at least one primary element and the at least one auxiliary element forms a closed geometry, having at least one dimension of the closed geometry configured to change when the load is translated through the flexible linkage. Mitchell shows an open geometry.

    PNG
    media_image5.png
    648
    801
    media_image5.png
    Greyscale

Tagawa teaches that it is well known in the art to provide a flexible element (26) to move a latching pin (27), having a primary element and an auxiliary element forming a closed geometry.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the flexible element described by Mitchell, as modified by Vuillemin, with a closed geometry, as taught by Tagawa, in order to provide extra flexibility. 
Applicant is also reminded that a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



November 21, 2022